Citation Nr: 1615315	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, post-traumatic stress disorder (PTSD), attention deficit hyperactivity disorder, and a mood disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disorder to include end stage heart disease, status post left ventricular assist device.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This appeal to the Board of Veterans' Appeals (Board) comes from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was certified to the Board by the RO in New York, New York.

As the record reflects several diagnosed psychiatric disorders this claim has been expanded to include all of these diagnoses. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This case was previously remanded by the Board in May 2013 and October 2014 in order to afford the Veteran a hearing.  The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, VA denied a claim to reopen the issue of entitlement to service connection for end stage heart failure status post left ventricular assist device.  Thereafter, the Veteran filed a notice of disagreement in November 2015.  As VA has never issued a statement of the case further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

A review of the appellant's service treatment records reveals no complaints, findings or diagnosis pertaining to any psychiatric disorder.  At the Veteran's December 2015 hearing, however, he claimed that he has experienced depression since he was on active duty, but was hesitant to report his problems inservice because he wanted to remain on active duty.  

The Veteran further testified that post service, beginning in 1966 he began to receive psychiatric care, and that he was diagnosed with depression by the Downstate Medical Center in Brooklyn, New York.  While the Veteran doubts that medical records pertaining to this care are available, a review of the claims files reveals that no attempt has ever been made to secure them.  Given the fact that there is no suggestion that an effort would be futile, further development is in order.  

Finally, given the fact that the Veteran has never had a VA medical examination to determine whether any diagnosed acquired psychiatric disorder is related to his active military service the Board concludes that a VA medical examination would assist in resolving the question of whether there is a nexus between any of the Veteran's acquired psychiatric disorders and his active military service. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a statement of the case regarding the claim to reopen the issue of entitlement to service connection for end stage heart disease status post left ventricular assist device.  The Veteran is informed that the Board will exercise appellate jurisdiction over this claim only if he files perfects a timely appeal.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all private treatment records related to any acquired psychiatric disorder.  The Veteran should also identify any VA psychiatric care which he has received since separation from active duty.  Upon receipt of the appellant's response, VA must take appropriate action to try and secure all identified treatment records.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps VA took to try and obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.  If the RO cannot locate any specifically identified government records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  With regard to unavailable government records the RO must  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder. The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and etiology of any diagnosed psychiatric disability.  A complete rationale for any opinions expressed must be provided.  The report should set forth all complaints, findings, and diagnoses relating to any acquired psychiatric disorder and provide a rationale for all conclusions reached. 

The examiner must specifically opine whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to his active military service.  A complete rationale must be provided for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of psychiatric symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specifically diagnosed psychiatric disorder since service, he is competent, e.g., to state that he has felt depressed since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once. Then readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




